Citation Nr: 9916552	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  98-06 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for cervical 
radiculopathy, thoracic outlet syndrome, currently evaluated 
as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her husband


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to 
December 1977.  This appeal arises from a July 1997 rating 
decision of the Department of Veterans Affairs (VA), Atlanta, 
Georgia, regional office (RO).

In January 1999, a videoconference hearing was conducted 
before the Board of Veterans' Appeals (Board) member 
rendering this decision.  At that time, the veteran appeared 
to have raised the issue of entitlement to service connection 
for headaches as secondary to her service connected disorder.  
That issue is referred to the RO for initial adjudication.  
The Board notes that headaches are not listed as part of the 
syndrome under which the veteran's disability is rated.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The veteran's service connected cervical spine disorder 
and thoracic outlet syndrome is manifested by a severe level 
of disability, with recurrent attacks of pain and 
radiculopathy, with intermittent relief, and no loss of 
muscle strength; the objective medical findings do not 
demonstrate pain affecting strength and motion to a degree 
beyond that contemplated by the current evaluation.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 40 
percent for cervical radiculopathy, thoracic outlet syndrome, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. Part 4, including §§ 4.1, 4.10, 4.40, 4.45, Code 5293 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for an increased evaluation is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a)(West 
1991).  That is, she has presented a claim that is plausible.  
All relevant facts have been properly developed and no 
further assistance is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a) (West 1991).

The service medical records show that the veteran experienced 
symptoms including problems of pain and swelling in both 
wrists as well as loss of grip strength in her hands.  No 
definitive diagnosis was made during service.  Service 
connection was originally granted for tenosynovitis, both 
wrists, in February 1978.  A 20 percent evaluation was 
assigned from December 1977.  A rating decision of August 
1983 determined that the original diagnosis was in error, and 
revised the service connected disability to cervical 
radiculopathy, unknown etiology, with limitation of motion, 
with a 30 percent evaluation assigned from December 1977.  A 
separate 20 percent evaluation was assigned for thoracic 
outlet syndrome, also from December 1977.  The combined 
service connected evaluation was 40 percent.  A June 1992 
rating decision combined the two ratings into a single 40 
percent evaluation, noted as cervical radiculopathy, thoracic 
outlet syndrome.  The 40 percent evaluation was assigned from 
December 1977.  This evaluation has been continued in 
subsequent rating actions.  The veteran contends that she is 
entitled to a higher evaluation.

Musculoskeletal disorders are rated with consideration of the 
resulting functional impairment.  38 C.F.R. §§ 4.1, 4.10, 
4.40, 4.42 (1998).  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Under Code 5293, the current 40 percent rating 
contemplates a severe intervertebral disc syndrome with 
recurring attacks and intermittent relief.  A 60 percent 
evaluation requires a pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  38 C.F.R. Part 4, Code 5293 (1998).  A 
VA General Counsel's opinion, VAOPGCPREC 36-97 (December 12, 
1997) provided, in part, that Diagnostic Code 5293 
contemplates limitation of motion, and that the provisions of 
38 C.F.R. §§ 4.40, 4.45 (1998) are applicable to ratings 
under Code 5293.  

A magnetic resonance imaging examination in November 1993 
showed mild bulging of a hard disc at the C4-5 level, mildly 
impressing upon the cervical cord.

On a VA neurology consultation in April 1997, the veteran 
reported pain all over, worse in the neck and spine areas.  
She stated that the pain was constant, made worse by activity 
and better with rest.  On examination, there was no muscular 
atrophy or abnormal movements.  There was normal station and 
gait, no spasticity or rigidity.  Deep tendon reflexes were 
within normal limits, and there were no pathological 
reflexes.  There was mild decreased sensation of the left 
side of the body.  The diagnosis was 
polymyalgias/polymyositis.

The most recent VA examination was conducted in June 1997.  
The veteran reported daily pain in her entire spine, with 
pain and pins-and-needles feelings in her fingers, arms, 
neck, legs, and shoulders.  She used a cervical collar pad 
and hot baths with some relief.  The veteran reported gaining 
approximately 40 pounds over the past year, but stated that 
she was quite active.  On examination, the veteran entered 
the room in no distress, dressed and undressed with ease, and 
climbed on and off the examination table easily.  She was 
able to flex the cervical spine 42 degrees, extend it 42 
degrees, turn to the right 55 degrees and to the left 58 
degrees.  She could bend the head to the right 56 degrees and 
to the left 65 degrees.  Manual rotation of the head and neck 
caused some local discomfort in the back of her neck.  The 
upper extremities revealed no evidence of muscle atrophy and 
strength was good, particularly in the lower extremities and 
the right upper extremity.  Examination of the shoulders 
showed no deformity, swelling, redness, or muscle atrophy.  
She could flex the right shoulder 180 degrees and the left 90 
degrees; she could extend the right 40 degrees and the left 
20 degrees; she could adduct the right and left 40 degrees; 
she could externally rotate the right 80 degrees and left 0 
degrees; she could internally rotate the right 30 degrees and 
the left 0 degrees; she could abduct the left arm 60 degrees 
and the right 150 degrees; she could externally and 
internally rotate the right shoulder, but stated that she 
could not do this with the left due to severe pain.  The 
veteran complained of pain in the entire left arm when 
raising it in any direction, particularly if she tried to 
raise it more than 90 degrees.  She was able to touch the 
left shoulder with her right hand and could also touch behind 
her neck and back using the right hand, but she claimed that 
she could not touch the right shoulder with the left hand, 
and could only reach to the upper arm.  The veteran claimed 
that she could not use her left hand to reach behind her back 
or neck.  She claimed that she had a poor grip in the left 
hand, while the right hand grip was normal.  The examiner 
stated that most of these examinations suggested that there 
was an element of not trying as hard as one might expect in 
completing the various maneuvers.  

On the neurological examination, the veteran claimed a loss 
of pain sensation over the entire left arm, except sensation 
was noted on the dorsum of the left hand.  She claimed that 
there was a lack of sensation over the left scapula to the 
midline and also over the left anterior upper chest.  
Sensation was normal on the inner aspect of the left upper 
extremity.  

X-rays showed degenerative changes with osteophytes at C5-C7, 
no fractures, and decreased height of C5, old.  The diagnoses 
were thoracic outlet syndrome, undetermined cause; 
degenerative joint disease, mild, C5-C7; and decrease in 
height of C5, by X-ray, undetermined cause.

When considering the recent objective medical evidence, it is 
apparent that the veteran has recurring attacks of 
neuropathy, with characteristic pain, and intermittent relief 
noted with use of a cervical pad and hot baths.  The 
objective findings show no muscle spasm or loss of muscle 
strength, but there is diminished sensation, particularly in 
the left upper extremity.  The Board is of the opinion that 
the recent findings demonstrate that the veteran's service 
connected disability is appropriately rated as severe under 
code section 5293.  38 C.F.R. Part 4, Code 5293 (1998).

In evaluating the appellant's claim, the Board has also 
considered functional impairment of the neck and upper 
extremities due to pain, including the extent to which the 
veteran's pain has been shown to adversely affect the ability 
of the body to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (1998).  
Functional loss contemplates the inability to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40 (1998).  
See also DeLuca, supra.  The objective findings do not show 
any wasting or atrophy of the muscles which would provide 
evidence of any disuse of the shoulders or upper extremities, 
and the examiner on the most recent VA examination noted that 
the veteran did not appear to be using maximum effort in 
demonstrating ranges of motion of the left arm and shoulder.  
While pain has been noted with motion, and the veteran has 
reported problems with driving and sitting, any pain 
affecting strength and motion is not shown to a degree beyond 
that contemplated by the current 40 percent schedular 
evaluation.  The veteran's symptoms are not shown to be 
persistent with little intermittent relief.  The Board notes 
that the examiner specifically noted that the veteran stated 
that she was quite active, and that she entered the 
examination room in no distress, dressed and undressed with 
ease, and climbed on and off the examination table easily.  

The Board therefore concludes that the evaluation currently 
assigned accurately reflects the degree of disability 
produced as a result of the appellant's cervical spine 
pathology and thoracic outlet syndrome, including complaints 
of pain.  The evidence for and against the claim is not in 
relative equipoise; therefore no reasonable doubt issue is 
raised.  38 U.S.C.A. § 5107(b)(West 1991); 38 C.F.R. § 3.102 
(1998).



ORDER

An evaluation in excess of 40 percent for cervical 
radiculopathy, thoracic outlet syndrome, is denied.



		
	BETTINA S. CALLAWAY

	Member, Board of Veterans' Appeals



 

